DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 3 May 2021.  Claim 11 is currently amended. Claims 11, 12, 14, 16, 17 and 19-21 are pending review in this action.  The previous objection to the drawings is withdrawn in light of newly filed figure 2. The previous 35 U.S.C 112 rejection is maintained.  The previous 35 U.S.C 102 and 103 rejections are maintained – see Response to Arguments below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14, 16, 17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-voltage" in claim 11 is a relative term which renders the claim indefinite.  The term "high-voltage" is not defined by the claim, the specification does 
For the purposes of examination any battery would be considered to meet this limitation of the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2007/0137882, hereinafter Journeaux.
Regarding claim 11, Journeaux teaches a line installation device. The line installation device comprises a line clip (10) (paragraph [0029]). The line clip (10) retains a first line (102) and a second line (102) as a line bundle (figure 7). 
The line clip (10) has a design that is capable of retaining “an electrical line” and “a coolant line”. The line clip (10) is capable of guiding the first line (102) and the second line (102) over a side of a battery module, the side having degassing openings of battery cells.
The line clip (10) is fire resistant and formed of steel (paragraph [0034]). Steel is a refractory material and is capable of protecting the first line (102) and the second line (102) against a hot gas passing out of degassing openings.

The base portion (12, “bottom part”) is capable of facing a side of a battery module having degassing openings.
The first line (102) and the second line (102) are arranged between the base portion (12, “bottom part”) and the closure member (20, “top part”) (figure 7).
The entire line clip (10) is formed of steel – a refractory material.
Applicant is reminded that in apparatus, article and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also see MPEP § 2114.
	The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural 
	Regarding claim 16, Journeaux teaches that the base portion (12, “bottom part”) and the closure member (20, “top part”) are connected by a hinge (22) located on one side of the line clip (10) (paragraph [0030] and figures 1 and 2).
Regarding claim 17, Journeaux teaches that the line clip (10) includes the base portion (12, “bottom part”) and the closure member (20, “top part”) – therefore it is of “two-part design”. The base portion (12, “bottom part”) and the closure member (20, “top part”) are connected in an interlocking manner by a snap-fit locking mechanism (paragraph [0032] and figure 7).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,669,590, hereinafter Przewodek in view of U.S. Pre-Grant Publication No. 2008/0272268, hereinafter Zimmermann.
Regarding claim 11, Przewodek teaches a line installation device. The line installation device comprises a line clip (10) (col. 3, lines 9-12). The line clip (10) retains a first line (62) and a second line (60) as a line bundle. 
Przewodek discloses that the first line (62) may be a wire bundle (“electrical line”) and the second line (60) may be a hose (col. 3, lines 18-20 and figure 1). The hose is capable of having coolant flow through it. 

The line clip (10) is capable of guiding the first line (62) and the second line (60) over a side of a battery module, the side having degassing openings of battery cells.
The line clip (10) includes a first arm (20 and 120, “bottom part”) and a second arm (30 and 130, “top part”). The second arm (30 and 130, “top part”) is positioned opposite the first arm (20, “bottom part”) (figures 1-3).
The first arm (20 and 120, “bottom part”) is capable of facing a side of a battery module having degassing openings.
The first line (62) and the second line (60) are arranged between the first arm (20 and 120, “bottom part”) and the second arm (30 and 130, “top part”) (figure 1).
Przewodek teaches that the line clip (10) is formed of a thermoplastic polymer (col. 3, lines 31-34).
Przewodek’s line clip (10) is used in a vehicle (col. 1, lines 12-17).
Przewodek does not specify whether the thermoplastic polymer is refractory. 
It is well-known in the art to form line clips used in vehicles from materials that are heat resistant (“refractory”). See, e.g. Zimmermann who teaches a cable retainer (“line clip”) used in a vehicle and formed from the thermoplastic polymer polyamide (paragraph [0022]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use polyamide as the thermoplastic polymer in Przewodek’s line clip for the purpose of providing it with a heat resistant property. 

Applicant is reminded that in apparatus, article and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also see MPEP § 2114.
	The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Regarding claim 16, Przewodek teaches that the first arm (20 and 120, “bottom part”) and the second arm (30 and 130, “top part”) are connected by a hinge (40) located on one side (col. 3, lines 35-37 and figures 1-3).
Regarding claim 17, Przewodek teaches that the line clip (10) includes the first arm (20 and 120, “bottom part”) and the second arm (30 and 130, “top part”) – therefore 
Regarding claim 19, Przewodek teaches a line arrangement. The line arrangement comprises a first line (62), a second line (60) and the line clip (10, “line installation device”) of claim 11. 
The first line (62) is a wire bundle (“electrical line”). The second line (60) is a hose (col. 3, lines 18-20 and figure 1). The hose is capable of having coolant flow through it.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,669,590, hereinafter Przewodek in view of U.S. Pre-Grant Publication No. 2008/0272268, hereinafter Zimmermann as applied to claim 11 above and further in view of U.S. Pre-Grant Publication No. 2008/0272268, hereinafter TenHouten.
Regarding claim 19, Przewodek in view of Zimmermann teaches the line clip (10, “line installation device”) of claim 11. 
Przewodek as modified by Zimmermann does not explicitly teach an assembly with a coolant line.
TenHouten teaches a battery assembly (10). The battery assembly (10) includes openings (350) which form channels. Cooling air flows through the channels. As such, the channels are coolant lines (paragraph [0050]).

Therefore it would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to incorporate a line clip like Przewodek’s into TenHouten’s battery pack for the purpose of securing individual wires from a wire harness.
The combination of Przewodek, Zimmermann and TenHouten includes line clip (10, “line installation device”) of claim 11, TenHouten’s wires (“electrical lines”) and TenHouten’s coolant channels (“coolant lines”).
Regarding claim 20, the combination of Przewodek, Zimmermann and TenHouten teaches a battery assembly (10). The battery assembly includes a battery module which is a cell stack of battery cells (300) (TenHouten’s paragraph [0048]). The battery cells (300) are stacked in a 2-dimensional arrangement (figure 1A), therefore they have two stacking directions, which are perpendicular to each other. 
The combination of Przewodek, Zimmermann and TenHouten teaches the line arrangement of claim 19.
The line clip (10, “line installation device”) guides a first line and a second line of a wire harness over the battery module. In figure 1C, TenHouten shows two wire harness wires (460) traversing the top of the battery module in both stacking directions. Therefore, they are guided perpendicular to one stacking direction.
Regarding claim 21, TenHouten teaches that the battery assembly (10) is used in a motor vehicle (paragraph [0003]).

Claims 11, 12, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2020/0062925, hereinafter Tamai in view of U.S. Patent No. 5,669,590, hereinafter Przewodek.
Regarding claim 11, Tamai teaches a line clip for bundling wires and tubes (paragraph [0114]). 
Tamai’s line clip is formed of a flame retardant polyamide composition (paragraph [0009]). Polyamide itself has heat resistant properties. Tamai further includes the same flame retardant as instantly disclosed – red phosphorus (paragraph [0026]). Therefore, Tamai’s composition is understood to be refractory. 
Tamai provides no structural features of the line clip.
Przewodek teaches a line installation device. The line installation device comprises a line clip (10) formed of a thermoplastic polymer (col. 3, lines 9-12, 31-34). The line clip (10) retains a first line (62) and a second line (60) as a line bundle. The first line (62) is a wire bundle (“electrical line”). The second line (60) is a hose (col. 3, lines 18-20 and figure 1). The hose is capable of having coolant flow through it. 
The line clip (10) includes a first arm (20 and 120, “bottom part”) and a second arm (30 and 130, “top part”). The second arm (30 and 130, “top part”) is positioned opposite the first arm (20, “bottom part”) (figures 1-3).
The first line (62) and the second line (60) are arranged between the first arm (20 and 120, “bottom part”) and the second arm (30 and 130, “top part”) (figure 1).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Tamai’s line clip in the shape taught 
In the combination of Tamai and Przewodek, the line clip is capable of guiding the first line and the second line over a side of a battery module, the side having degassing openings of battery cells.
In the combination of Tamai and Przewodek, the first arm (20 and 120, “bottom part”) is capable of facing a side of a battery module having degassing openings.
Applicant is reminded that in apparatus, article and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also see MPEP § 2114.
	The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural 
	Regarding claim 12, Tamai teaches that the line clip is formed from polyamide including glass fiber and red phosphorus (paragraphs [0026, 0107]). Given that Tamai’s material is the same as instantly disclosed, it is understood to have the instantly claimed “flameproof” property.
	Regarding claim 14, Tamai teaches that the line clip is formed from the refractory polyamide composition. Therefore, it has an outside surface formed of the same composition. This is structurally the same as saying that “the line clip is coated with a refractory material”. Tamai teaches that the refractory polyamide composition includes metal (paragraph [0035]). 
	Regarding claim 16, Tamai as modified by Przewodek teaches that the first arm (20 and 120, “bottom part”) and the second arm (30 and 130, “top part”) are connected by a hinge (40) located on one side (Przewodek’s col. 3, lines 35-37 and figures 1-3).
Regarding claim 17, Tamai as modified by Przewodek teaches that the line clip (10) includes the first arm (20 and 120, “bottom part”) and the second arm (30 and 130, “top part”) – therefore it is of “two-part design”. The first arm (20 and 120, “bottom part”) and the second arm (30 and 130, “top part”) are connected in an interlocking manner by latching hooks (22 and 32) (Przewodek’s col. 4, lines 1-5 and figures 1-3). The latching hooks (22 and 32) are a snap-action connector. 
Regarding claim 19, Tamai as modified by Przewodek teaches a line arrangement. The line arrangement comprises a first line (62), a second line (60) and the line clip (10, “line installation device”) of claim 11. 
.

Response to Arguments
Applicant's arguments filed on 3 May 2021 have been fully considered but they are not persuasive. 
Applicant argues against the outstanding 35 USC 112 rejection and asserts that the term “high-voltage” means a voltage sufficient to power an electrically drivable motor vehicle.
As articulated in the prior and office action, at issue is the word “high”. This is a term of degree without a clearly defined lower bound, therefore the scope of the word “high” is undefined. The art includes varieties of motor vehicles powered by varieties of batteries with various voltages – neither the claim, nor the specification specifies which voltages are considered “high”. Applicant is welcome to amend the claim to recite a battery powering an electrically drivable motor vehicle.

Applicant argues that the rejection over Journeaux is improper, because “the claims require at least one first line and at least one second line” and the second line is a “coolant line”.
The Journeaux reference is applied to claims 11, 16 and 17. Claims 11, 16 and 17 are drawn to a line installation device, comprising a line clip. Claims 11, 16 and 17 in fact do NOT require “at least one first line and at least one second line”. The recitations of the first line and the second line in claim 11 relate to the intended use of the line clip. 
In the present case, the line clip taught by Journeaux is explicitly designed and has space to retain two lines. Moreover, its structure permits it to hold two lines, one of which may be a “coolant line”. There is nothing in the structure of Journeaux’s clip that prevents it from being able to hold two lines one of which is a “coolant line”. Or said another way, there is no structural difference between Journeaux’s clip and the instantly claimed clip – the only difference is in the instantly recited intended use of the clip. As already stated, the intended use of the instantly claimed clip does not impart any structural limitations onto the claimed clip which are not present in Journeaux. As such, the rejection in view of Journeaux is proper and is maintained.

Applicant further argues against the Przewodek reference with arguments analogous to the arguments against Journeax and further asserts that Przewodek’s hose is not a coolant line, but instead has brake fluid flow through it.
The rejection in view of Przewodek with respect to claim 11 is proper on the same grounds as described in detail above with respect to the Journeaux reference. Moreover, the nature of the “coolant” is not instantly claimed. A brake fluid inherently has a temperature and relative to any component at a higher temperature, the brake fluid would indeed be a “coolant”. In addition, within the context of intended use, Przewodek’s hose is capable of having coolant (e.g. water) flow through it.

Applicant points to section 2114 of the MPEP to assert that features of an apparatus may be recited either structurally or functionally and that if a functional limitation is an inherent characteristic of the prior art the examiner should explain that the prior art structure inherently possesses the functionally defined limitations.
There is no dispute that features of an apparatus may be recited functionally. Further, the present and current office actions very clearly describe how the prior art structures possess the functionally defined limitations of the instantly claimed line installation device. 
In the case of the clips of Journeaux and Przewodek, each is manifestly structured such that it can hold two lines, one of which is a “coolant line”. 
Applicant is welcome to amend the claims to positively recite any desired features. As an illustration of the concept, applicant may wish to compare claim 11 and claim 19. While in claim 11, an electrical line and a coolant line appear as an intended use of the line clip, in claim 19, they are required structural elements of the claimed line arrangement. As always, the examiner welcomes the opportunity to discuss the case in an interview, should applicant find this useful.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724